PER CURIAM.
Appellant seeks reversal of a conviction and thirty-year sentence imposed after a jury found him guilty of armed robbery of the Kozy Korner Sundries Store in Jacksonville, Florida, on November 9, 1966.
The principal question raised by appellant is the sufficiency of the evidence to prove his identity as being one of the two persons who committed the crime charged. Our review of the evidence presented to the jury leads us to conclude that the evidence presented a fact question for the jury which resolved the same adversely to the appellant.
We have examined the remaining point raised relating to the instruction given to the jury and find the same to be without merit. See Nelson v. State, 148 Fla. 338, 4 So.2d 375 (1941).
Appellant having failed to demonstrate reversible error, the judgment and sentence herein appealed is affirmed.
CARROLL, DONALD K., Acting C. J„ and WIGGINTON and SPECTOR, JJ., concur.